Title: From James Madison to James Monroe, 1 March 1803
From: Madison, James
To: Monroe, James


Private
Dear Sir.Washington Mar. 1. 1803
Since you left us we have no further intelligence from N. Orleans, except a letter dated Jany 20 from the vice Consular agent there, from which it appears that the letters to the Govr. & Intendant from the Spanish Minister here, had arrived abt. the 13th. and had not on the 20th. produced the desired change in the state of things. The delay however does not seem to have been viewed by the Consul as any proof, that the Intendant would not conform to the interposition. The idea continued that he had taken his measures without orders from his Govt. There are letters (according to that from the Consul) for the Marquis Yrujo now on the way by land. These will probably shew whether the Intendant will yield or not. The despatch vessel which carried the Marquis’s letters is not yet returned. The detention of her beyond the allotted time is favorably interpreted by him; on the presumption that she waits for a satisfactory answer, which the pride of the Intendant postpones as long as possible.
The Newspapers will have informed you of the turn given to the proceedings of Congs. on the subject of N. Orleans &c. The propositions of Mr. Ross in the Senate which drove at war thro’ a delegation of unconstitutional power to the Executive was discussed very elaborately, and with open doors. The adversaries of them triumphed in the debate, and threw them out by 15 votes agst. 11. On the motion of Mr. Breckenridge measures of expenceless or cheap preparation, in the stile of those which attended Mr. Jay’s Mission to G. Britain, have been agreed on in the Senate. It is uncertain whether even these will pass the House of Reps. If they should, as is perhaps not improper, they will not be understood as indicating views that ought to excite suspicions or unfriendly sensations in either of the Govts. to which your Mission is addressed. The truth is that justice & peace prevail not only in the public Councils; but in the body of the Community; and will continue to do so as long as the conduct of other nations will permit. But France & Spain can not be too deeply impressed with the necessity of revising their relations to us thro’ the Misspi. if they wish to enjoy our friendship, or preclude a state of things which will be more formidable than any that either of those powers has yet experienced. Some adjustments such as those which you have to propose have become indispensible. The whole of what we wish is not too much to secure permanent harmony between the parties. Something much better than has hitherto been enjoyed by the U. States, is essential to any tolerable degree of it even for the present.
I inclose you an extract of a letter from Mr. Gallatin, which could not be well incorporated with the instructions. The information it gives may nevertheless be of use, & I take this mode of putting it into your hands.
I understand that a bill is likely to pass granting Genl. Fayette 12,000 acres of land, as due for Military services. We are anxious that a clause may be inserted authorizing the President to locate the tract wherever he pleases. Should this idea succeed, the grant may become of great value, perhaps beyond the contemplation of the Marquis or his most sanguine friends. Without such a clause, the land may be of little account, and will probably fall short of the lowest expectations.
In the instructions relative to Art VI. you will find an important discretion given on the subject of Beaumarchais claim. It was suggested by the possibility that the claim may be pressed with an energy beyond its importance in any public view; Such a discretion was therefore highly expedient, and may possibly be used with desireable effect.
You will receive herewith sundry printed papers, & I recommend that you receive from Mr. Gelston whatever newspapers he may have on hand for Mr Livingston.
I have not heard from you since yours of the 22d. If I should find on the rect. of your next that I have time eno’, you shall hear again from me before your departure; but it will probably be on private subjects only.
Mrs. Madison offers with me, affectionate respects an agreeable voyage, and happy scenes to Mrs. Monroe & Miss Eliza, as well as to yourself. Adieu
James Madison
P. S. Your instructions &c &c. will be put into the mail tomorrow evening. Some unavoidable delays have prevented their going by the present. 

   
   RC (DLC). For enclosure, see n. 4.



   
   Hũlings to JM, 20 Jan. 1803.



   
   See Monroe to JM, 25 Feb. 1803, n. 3.



   
   John Breckinridge’s sweeping amendments to the Ross resolutions had been introduced in the Senate on 23 Feb. 1803. After minor changes, a bill was adopted by that body on 28 Feb. authorizing the president to require from the state executives in the vicinity of New Orleans a militia of up to eighty thousand men and to establish arsenals wherever on the western waters he judged most proper. The amount appropriated for the purpose was $1,525,000. The bill was passed by the House of Representatives on 3 Mar. 1803 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 119, 255–56, 261, 643, 1608–9).



   
   Gallatin to JM, 27 Feb. 1803.



   
   Section 4 of “An Act to revive and continue in force, an act in addition to an act intituled ‘An act in addition to an act regulating the grants of land appropriated for Military Services,’” passed 3 Mar. 1803, authorized the secretary of war to grant 11,520 acres to Lafayette within the military bounty lands established by the land act of 1796 or to trade “acre for acre, in payment for any of the lands of the United States north of the river Ohio, and above the mouth of Kentucky river” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:490–91, 2:236).




   
   JM referred to his instructions to Livingston and Monroe, which had originally been dated 31 Jan. and were redated 2 Mar. 1803.


